Name: Commission Regulation (EEC) No 1403/90 of 23 May 1990 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 133/76 Official Journal of the European Communities 24. 5 . 90 COMMISSION REGULATION (EEC) No 1403/90 of 23 May 1990 fixing the import levies on frozen sheepmeat and goatmeat and Pacific States or in the overseas countries and territo ­ ries ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3869/89 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in parti ­ cular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed - by Commission Regulation (EEC) No 3869/89 (2), as last amended by Regulation (EEC) No 1039/90 (3); Whereas Council Regulation (EEC) No 715/90 (4) lays down the arrangements applicable to agricultural products and certain goods resulting from the processing of agri ­ cultural products originating in the African, Caribbean HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 4 June 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989 , p. 1 . (2) OJ No L 374, 22. 12. 1989, p. 54. ¥) OJ No L 107, 27. 4. 1990, p. 34. O OJ No L 84, 30 . 3 . 1990, p. 85 . 24. 5. 90 Official Journal of the European Communities No L 133/77 ANNEX to the Commission Regulation of 23 May 1990 fixing the import levies on frozen sheepmeat and goatmeat (') (ECU/100 kg) CN code Week No 23 from 4 to 10 June 1990 Week No 24 from 11 to 17 June 1990 Week No 25 from 18 to 24 June 1990 Week No 26 from 25 June . to 1 July 1990 0204 30 00 182,950 174,385 165,738 157,090 0204 41 00 182,950 174,385 165,738 157,090 : 0204 4210 128,065 122,070 116,017 109,963 0204 42 30 201,245 191,824 182,312 172,799 0204 42 50 237,835 226,701 215,459 204,217 0204 42 90 237,835 226,701 215,459 204,217 0204 43 00 332^69 317,381 301,643 285,904 0204 50 51 182,950 174,385 165,738 157,090 0204 50 53 128,065 122,070 116,017 109,963 0204 50 55 201,245 191,824 182,312 172,799 0204 50 59 237,835 226,701 215,459 204,217 0204 50 71 237,835 226,701 215,459 204,217 0204 50 79 332^69 317,381 301,643 285,904 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90.